Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a system for cleaning wares in an automatic dishwashing environment comprising a solid controlled release composition which is a homogeneous 2-in-1 composition, classified in CPC C11D 17/0091.
II. Claims 13-20, drawn to a system for cleaning wares in an automatic dishwashing environment comprising a solid controlled release composition comprising a first phase and a second phase, classified in CPC C11D 17/0078.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs and effects; i.e., in Group I, the solid composition is a homogeneous 2-in-1 composition providing a detergent and rinse aid in a single solid composition, whereas in Group II,  the rinse aid is not required, and the solid composition comprises a homogeneous first phase and a homogeneous second phase. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification;
	(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  and
	(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Atty. Jill Link on August 10, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in the recital of “delayed release chemistry” in line 11 because it is not clear what is being referred to.
	Claim 3 is indefinite in the recital of “coated tablet” in line 1 because it appears to be inconsistent with the limitation “wherein the solid is not encapsulated with a delayed release...” in claim 1, lines 10-11. 
	Claims 2 and 4-12, being dependent from claim 1, inherit the same rejection as in claim 1 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over Gelderman et al. (US Patent No. 10,851,331), hereinafter “Gelderman” in view of Silvernail et al. (US 2011/0180112, already cited in IDS dated 12/09/2020), hereinafter “Silvernail ‘112.”
The applied reference to Gelderman (US ‘331) has three (3) common inventors  (M. Gelderman; J. Mansergh; and M. Roerdink Lander)  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 1, 8 and 9, Gelderman teaches a system for cleaning wares in an automatic dishwashing environment comprising: a solid controlled release composition comprising a carbonate alkalinity source, between about 1 wt-% and about 20 wt-% of at least one polysaccharide material comprising carboxymethylcellulose (CMC), and at least one active ingredient cleaning agent comprising a nonionic surfactant;  wherein the solid composition is a homogenous 2-in-1 composition providing a detergent and rinse aid in a single solid composition, wherein the solid is a multi-use composition providing controlled release of the at least one active ingredient cleaning agent;  wherein the solid is not encapsulated with delayed release chemistry;  wherein the system does not include a dispensing system;  and wherein the at least one polysaccharide material has an about 1 wt-% to about 2 wt-% aqueous solution viscosity (25 dC) between about 1 cps and about 5000 cps, and/or has a degree of substitution (D.S.) between zero and about 3 (see claim 16), and the polysaccharide material has a degree of polymerization between about 200 and about 15,000 (see claim 3, col. 8, lines 34-37). The composition includes from  about 20 wt-% to about 95 wt-% alkalinity source (see col. 7, lines 30-31).  Gelderman, however, fails to disclose a hydroxide alkalinity source as recited in claim 1.
Silvernail ‘112, an analogous art in warewashing compositions (institutional and consumer), teaches the equivalency of alkali metal hydroxide, like sodium hydroxide, with alkali metal carbonate, like sodium carbonate, as alkalinity sources (see paragraphs [0009] and [0011]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the carbonate alkalinity source of Gelderman with hydroxide alkalinity source because the substitution of art recognized equivalents as shown by Silvernail ‘112 is within the level of ordinary skill in the art. In addition, the substitution of one alkalinity source for another is likely to be obvious when it does no more than yield predictable results. 
Regarding claim 2, Gelderman in view of Silvernail ‘112 teaches the features as discussed above. In addition, Gelderman teaches that the solid controlled release composition in the system is a pressed solid (see claim 17). 
Regarding claim 3, Gelderman in view of Silvernail ‘112 teaches the features as discussed above. In addition, Gelderman teaches that the solid controlled release composition in the system is a capsule, tablet, coated tablet, puck, brick or block (see claim 18). 
Regarding claim 4, Gelderman in view of Silvernail ‘112 teaches the features as discussed above. In addition, Gelderman teaches that the solid controlled release composition in the system is a pressed solid tablet or block (see claim 19). 
Regarding claim 5, Gelderman in view of Silvernail ‘112  teaches the features as discussed above. In addition, Gelderman teaches that the automatic dishwashing environment in the system is a consumer or commercial dish washing machine. (see claim 20). 
Regarding claim 6, Gelderman in view of Silvernail ‘112 teaches the features as discussed above. In addition, Gelderman teaches that the cleaning system comprises the solid controlled release composition and a holder (such as shown in FIG. 1), wherein the holder is configured to hold the solid composition and configured to be secured to a wash tub of a warewashing or dishwashing machine (see col. 18, lines 32-37). 
Regarding claim 7, Gelderman in view of Silvernail ‘112 teaches the features as discussed above. In addition, Gelderman teaches that the solid controlled release composition can be placed in the wash tub before the beginning of the cycle and may be available for contact with water throughout an entire cycle; and the solid controlled release composition may be present in the wash tub throughout a complete cycle, and is formulated to be present in the wash tub for more than one cycle, more than two cycles, and preferably for a days' worth of cycles (see col. 19, lines 18-25).
Regarding claim 10, Gelderman in view of Silvernail ‘112 teaches the features as discussed above. In addition, Gelderman teaches that the at least one polysaccharide material comprising carboxymethylcellulose (CMC) further comprises xanthan (see claim 6).
Regarding claim 11, Gelderman in view of Silvernail ‘112 teaches the features as discussed above. In addition, Gelderman teaches that the composition comprises an alkalinity source from about 45 wt-% to about 90 wt-%, preferably from about 45 wt-% to about 75 wt-% (see col. 7, lines 32-39), the polysaccharide material in an amount of between about 5% and about 15% by weight (see col. 9, lines 12-19), and the cleaning active, like the nonionic surfactant  is between about 0.1% and about 40% by weight of the solid composition (see claim 11).
 Regarding claim 12, Gelderman in view of Silvernail ‘112 teaches the features as discussed above. In addition, Gelderman teaches that the composition further comprises from about 0.1 wt-% to about 50 wt-% of an additional functional ingredient comprising one or more of defoaming agents, anti-redeposition agents, anti-scale agents, bleaching agents, solubility modifiers, dispersants, metal protecting agents, stabilizing agents, corrosion inhibitors, additional sequestrants and/or chelating agents, threshold inhibitors, crystal modifiers, fragrances and/or dyes, hydrotropes or couplers, buffers, and solvents (see claim 12). Gelderman also teaches that in one embodiment, the composition is phosphorous-free (see col. 16, lines 22-23). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-5, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Silvernail et al. (US 2011/0180112, already cited in IDS dated 12/09/2020), hereinafter “Silvernail ‘112.”
	Regarding claims 1-5, 8-9 and 11,  Silvernail ‘112 teaches a cleaning composition for removing protein soil and preventing redeposition of soils onto a surface (see abstract), wherein the composition includes between about 1% and about 90% by weight poly sugar, between about 1% and about 80% by weight alkalinity source, between about 1% and about 10% by weight or up to about 15 % by weight of surfactant component (see paragraph [0006], page 1; paragraph [0016], page 2; Table 2, page 5). One particularly suitable poly sugar is sodium carboxymethylcellulose (see paragraph [0010], page 1). One particularly suitable alkalinity source is sodium hydroxide (see paragraph [0011], page 1).  The composition can be provided in the form of a solid (see paragraph [0041], page 5] or tablet (see paragraph [0044], page 6). The compositions are useful to formulate hard surface cleaners, laundry detergents and warewashing detergents (see paragraph [0053], page 7). In Example 4, Silvernail ‘112 teaches a composition which comprises 1.06 wt% Pluronic 25R2 (a nonionic surfactant), 2.08 wt% KOH (45%), 5.76 wt% sodium citrate (a chelating agent) and 3 wt% sodium CMC (carboxymethylcellulose; whose degree of substitution and degree of polymerization should be within those recited), wherein all the ingredients were mixed together (see paragraph [0069] and Table 3, page 9), hence, resulting in a homogenous mixture. It is noted that the above composition is not encapsulated with a delayed release chemistry.  The cleaning composition can optionally include a rinse aid composition, for example a rinse aid formulation containing a wetting or sheeting agent combined with other optional ingredients in a solid composition made using the binding agent, and  examples of sheeting agents include  polyether compounds prepared from ethylene oxide, propylene oxide, or a mixture in a homopolymer or block or heteric copolymer structure (see paragraph [0021]).  The cleaning compositions can be used in various industries, including, but not limited to: warewash (institutional and consumer), food and beverage, health and textile care (see paragraph [0009]).  In another embodiment, the solid composition can be diluted through dispensing equipment whereby water is sprayed at the solid block forming the use solution (see paragraph [0044]).  Silvernail ‘112, however, fails to specifically disclose the composition, say in tablet form comprising from about 20 wt% to about 95 wt% of a hydroxide alkalinity source, from about 0.01 wt% to about 20 wt% of at least one polysaccharide material having between about a 1 wt% to about 2 wt% aqueous solution viscosity at 25 oC of between about 1 cps and about 5000 cps, and wherein the composition is a multi-use composition, and does not include a dispensing system as recited in claim 1; the proportions of the hydroxide alkalinity source, polysaccharide, i.e., sodium CMC and active material, i.e., nonionic surfactant as recited in claim 11.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid composition comprising sodium hydroxide, sodium CMC and surfactant in their optimum proportions, say in solid form like  tablets, because the teachings of Silvernail ‘112 encompass these aspects. Regarding the amount of the poly sugar like sodium CMC, alkalinity source like sodium hydroxide, and surfactant,  considering that Silvernail ‘112 teaches between about 1% and about 90% by weight poly sugar like sodium CMC, between about 1% and about 80% by weight alkalinity source like sodium hydroxide, and between about 1% and about 10% by weight or up to about 15 % by weight of surfactant like nonionic surfactant as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Even though Silvernail ‘112 does not explicitly disclose the polysaccharide material having between about a 1 wt% to about 2 wt% aqueous solution viscosity at 25 oC of between about 1 cps and about 5000 cps, considering that Silvernail ‘112 teaches sodium CMC, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the sodium CMC of Silvernail ‘112 to exhibit similar, if not the same, properties because similar polysaccharide material has been utilized, hence, would behave similarly.
	Regarding the composition as a multi-use composition, considering that Silvernail ‘112 teaches that the cleaning compositions can be used in various industries like institutional warewashing as disclosed in paragraph [0009], it  would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare the composition as a multi-use composition because institutional warewashing generally uses multi-use compositions for efficiency.
	Regarding the system not including a dispensing system, while Silvernail ‘112 teaches that composition can be diluted through dispensing equipment whereby water is sprayed at the solid block forming the use solution as disclosed in paragraph [0044], please note that it is not required to dilute the solid composition through a dispensing equipment. 
Regarding claim 12, Silvernail ‘112 also teaches that the cleaning composition is substantially free of phosphorus-containing compounds (see paragraph [0019]), and the composition may optionally include dyes and fragrances, and bleaching agents (see paragraphs [0022], [0024]-[0025]).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Silvernail ‘112 as applied to claims 1-5, 8-9 and 11-12, and further in view of Silvernail et al. (US 2014/0053876, already cited in IDS dated 12/09/2020), hereinafter “Silvernail ‘876.”
Regarding claims 6-7, Silvernail ‘112 teaches the features as discussed above. Silvernail, however, fails to disclose a holder to hold the solid composition and wherein the holder is configured to be secured to a wash tub of a consumer or commercial dish washing machine as recited in claim 6; and the composition is placed in the wash tub before the beginning of a wash cycle and is present in the wash tub for more than one wash cycle as recited in claim 7.
Silvernail ‘876, an analogous art, teaches a cleaning system comprising a solid controlled release composition and a holder configured to hold the solid composition and configured to be secured to a wash tub of a warewashing or dishwashing machine (see paragraph [0008]), which includes institutional washing machine or a consumer dishwashing machine (see paragraph [0005]). The holder is configured to allow water to enter and exit, for example, the holder may be formed from a mesh in which voids allow water to enter and exit the holder, and in use, water enters the holder and contacts the solid controlled release tablet which releases a portion of the active ingredient into the water to form a use solution which leaves the holder and contacts wares in the wash tub (see paragraph [0073]). The solid controlled release composition can be placed in the wash tub before the beginning of the cycle and may be available for contact with water throughout an entire cycle; and may be present in the wash tub throughout a complete cycle, and is preferably formulated to be present in the wash tub for more than one cycle (see paragraph [0069]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a holder in the washing machine so that the holder will support the solid composition of Silvernail ‘112 and allow water to enter and exit the holder, so that in use, for more than one cycle, water enters the holder and contacts the composition which releases a portion of the active ingredient into the water to form a use solution which leaves the holder and contacts wares in the wash tub as taught by Silvernail ‘876.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Silvernail ‘112 as applied to claims 1-5, 8-9 and 11-12 above, and further in view of Neplenbroek et al. (US 2010/0154831, already cited in IDS dated 12/09/2020), hereinafter “Neplenbroek.”
Regarding claim 10, Silvernail ‘112 teaches the features as discussed above. Silvernail ‘112, however, fails to disclose the incorporation of xanthan as recited in claim 10.
 Neplenbroek, an analogous art in ware washing (see abstract) teaches a detergent composition which comprises an alkalinity source like sodium hydroxide, surfactants (see paragraph [0072], among others, and polysaccharides which can be sodium carboxymethylcellulose, xanthan gum or a combination of sodium carboxymethylcellulose and xanthan gum (see paragraphs [0061-0069], page 3), wherein the polysaccharides advantageously provide an improved drying behavior of the ware (see paragraph [0032], page 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate xanthan gum into the composition of Silvernail ‘112 because such incorporation, which results in the combination of sodium CMC and xanthan gum, would advantageously provide an improved drying behavior of the ware as taught by Neplenbroek. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                         /LORNA M DOUYON/                                                                                         Primary Examiner, Art Unit 1761